I am unable to concur in the reasoning of the majority opinion in this case. The court holds that the provision in the contract under discussion, which attempts to prevent a compromise of the matters to which the contract relates, is void as against public policy; but at the same time allows a recovery under the other provisions of the contract to the same extent as if the void provision had not been incorporated therein. It is conceded in the opinion that this latter holding is against the weight of authority and it is defended on the ground that the void provision, being one incorporated for the benefit of the attorney, prejudiced neither the public nor any individual.
This court has properly held, as did the court below, that a finding that the contract under which the plaintiffs' claim is illegal and unenforceable, does not prevent a recovery for services rendered under quantum meruit. But to hold that the contract itself, containing the void provision, may still be enforced as to all other provisions, makes futile the condemnation of the void provision. Under this holding parties will be at liberty to continue the use of this or similar provisions, without any risk whatever, and they may be used, outside of courts, to impede or prevent the settlement of disputes. A continuance of a practice which we condemn as against public policy will be permitted, if not invited. The maintenance of sound rules of public policy can only be effected through penalizing those who violate them. I realize that not every contract which contains an illegal provision is rendered unenforceable as to the legal portions thereof; but where, as in this case, a phase of the administration of justice is involved, a provision which tends to infringe upon the right of litigants to settle their disputes, should, in my opinion, be held to render the entire contract unenforceable. By so holding, the plaintiff would be permitted to base his claim upon the value *Page 181 
of services rendered and, presumably, would be fairly compensated; on the other hand, the violation of a sound rule of public policy would be discouraged in the future.